DETAILED ACTION

Claim Status
Claims 1-16 is/are pending.
Claims 1-16 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, 14, 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 	Claim 7 is vague and indefinite because the use of the term “a solid component” in the phrase “a solid component of said curing agent” is confusing and unclear.  The phrase “a solid component of…” implies that the curing agent can contain both solid components and non-solid components (e.g., liquids).  Therefore, it is unclear whether the recited “parts by mass” of curing agent only refers to the amount of a given solid component in the crosslinking agent, or whether the recited “parts by mass” of curing agent is intended to specify the total mass of the curing agent as a whole.
	Claim 7 is vague and indefinite because the use of the term “the solid component” in the phrase “the solid component of said polyester resin” is confusing and unclear.  The phrase “the solid component of…” implies that the polyester resin can contain both solid components and non-solid components (e.g., liquids).  Therefore, it is unclear whether the recited “parts by mass” of polyester resin only refers to the solid portion of the polyester resin, or whether the recited “parts by mass” of polyester resin is intended to specify the total mass of the polyester resin as a whole.
  	Claim 9 is vague and indefinite because the use of the term “a solid component” in the phrase “a solid component mass ratio of said polyester resin….” is confusing and unclear.  The phrase “a solid component of…” implies that the polyester resins (A) and (B) can each contain both solid components and non-solid components (e.g., liquids).  Therefore, it is unclear whether the recited “solid component mass ratio” of polyester resin only refers to the mass ratio of solid portions of polyester resin (A) and solid portions of polyester resin (B), or whether the recited 
	Claim 10 is vague and indefinite because the use of the term “a solid component” in the phrase “a solid component mass ratio of said polyester resin….” is confusing and unclear.  The phrase “a solid component of…” implies that the polyester resins (α) and (β) can each contain both solid components and non-solid components (e.g., liquids).  Therefore, it is unclear whether the recited “solid component mass ratio” of polyester resin only refers to the mass ratio of solid portions of polyester resin (α) and solid portions of polyester resin (β), or whether the recited “solid component mass ratio” is intended to specify the mass ratio of polyester resin (α) in its entirety and polyester resin (β) in its entirety.
 	Claim 14 is vague and indefinite because there is insufficient antecedent basis for the limitation "the β=hydroxyalkylamide compound", since parent claim 13 contains no mention of a “β=hydroxyalkylamide compound”.
 	Claim 16 is dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by:
 	TAKAGI ET AL (US 2015/0125643).
	TAKAGI ET AL ‘643 discloses a coating composition comprising:
• a polyester resin component containing a weight ratio of polyester resin (A) and polyester resin (B) of 99:1 to 50:50, wherein:

• polyester resin (A) has an acid value of 2-50 mg KOH/g and a glass transition temperature (Tg) of 35 to 100 ºC;

• polyester resin (B) has an acid value of 0-50 mg KOH/g and a Tg of -20 to 25 ºC, wherein polyester resin (B) can have an acid value that exceeds the acid value of polyester resin (A) by 5 mg KOH/g or more (e.g., polyester (A)-d and (B)-c in the working Examples; etc.);

• a crosslinking agent in amounts of 1-30 parts by weight based on 100 parts of the polyester resin component, wherein the crosslinking agent is reactive with the functional groups (e.g., carboxyl groups) in the polyesters (A) and (B).

	The coating composition can be water-based, and is useful for coating metal sheets, metal plates, metal containers (e.g., metal cans, etc.), and/or metal closures.  An illustrative, non-limiting example of a suitable baking temperature for the coating (after application to a metal substrate) is about 260 ºC. (entire document, e.g., paragraph 0017-0021, 0032-0033, 0046, 0051-0054, 0058-0059, 0061, 0065, 0067-0074, 0080, etc.; Table 1-3, etc.)
 	 
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
 	TAKAGI ET AL (US 2015/0125643).
 	Claims 1, 7-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TAKAGI ET AL ‘643 as stated above.  However, in the event the claims are not anticipated, the claims are obvious for the following reasons:
	TAKAGI ET AL ‘643 discloses a coating composition comprising:
• a polyester resin component containing a weight ratio of polyester resin (A) and polyester resin (B) of 99:1 to 50:50, wherein:

• polyester resin (A) has an acid value of 2-50 mg KOH/g and a glass transition temperature (Tg) of 35 to 100 ºC;

• polyester resin (B) has an acid value of 0-50 mg KOH/g and a Tg of -20 to 25 ºC, wherein polyester resin (B) can have an acid value that exceeds the acid value of polyester resin (A) by 5 mg KOH/g or more (e.g., polyester (A)-d and (B)-c in the working Examples; etc.);

• a crosslinking agent in amounts of 1-30 parts by weight based on 100 parts of the polyester resin component, wherein the crosslinking agent is reactive with the functional groups (e.g., carboxyl groups) in the polyesters (A) and (B).

	The coating compositions can be water-based, and is useful for coating metal sheets, metal plates, metal containers (e.g., metal cans, etc.), and/or metal closures.  An illustrative, non-limiting example of a suitable baking temperature for the coating (after application to a metal substrate) is about 260 ºC. (entire document, e.g., paragraph 0017-0021, 0032-0033, 0046, 0051-0054, 0058-0059, 0061, 0065, 0067-0074, 0080, etc.; Table 1-3, etc.)
 	Regarding claims 1, 7-13, 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the coating compositions of TAKAGI ET AL ‘643 as aqueous or water-based compositions in order to eliminate or reduce the usage of potentially hazardous volatile organic solvents which may have safety and/or environmental issues.”
 	Regarding claim 5, one of ordinary skill in the art would have selected the amount of functional group equivalents present in the crosslinking agents used in the TAKAGI ET AL ‘643 coating compositions in order to optimize the curing characteristics (e.g., crosslink density, curing speed, curing temperature, etc.) for specific applications and/or manufacturing processes.
	Regarding claim 6, one of ordinary skill in the art would have used known low molecular weight carboxyl-reactive crosslinking agents in the crosslinking agents used in the TAKAGI ET AL ‘643 coating compositions in order to optimize the curing characteristics (e.g., crosslink density, curing speed, curing temperature, etc.) for specific applications and/or manufacturing processes.

*   *   *

Claims 1-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
 	• KAINEZ ET AL (US 2011/0171481)
 		or
	• DIEHL ET AL (US 2014/0011018),
 	in view of Applicant’s Admissions.
	KAINZ ET AL ‘481 and DIEHL ET AL ‘018 each disclose an aqueous dispersion coating composition comprising:
• a polyester resin component containing:

• 50-99 wt% of a first polyester resin with an acid value of less than 15 mg KOH/g and a glass transition temperature (Tg) of at least 30 ºC;

• 1-50 wt% of a second polyester resin with an acid value greater than 15 mg KOH/g (preferably 20-80 mg KOH/g);

• a crosslinking agent (e.g., oxazoline-type crosslinking agents; epoxy-type crosslinking agents; bis(N,N’-dihydroxyethyl) adipamide and similar compounds commercially available under the brand name of PRIMID, including PRIMID XL-522 (which appears to be an obvious typographical error for the well-known commercially known product “XL-552”), PRIMID QM-1260, etc.) in typical amounts of 0.5-50 wt% based on the total solid content of the aqueous dispersion wherein the crosslinking agent is reactive with the functional groups (e.g., carboxylic acid groups) in the first and second polyesters.

	The aqueous coating compositions are useful for coating metal sheets, metal containers (e.g., metal cans, etc.), and/or metal closures, with suitable baking temperatures for the coating (after application to a metal substrate) ranging from 15.5 to 371 ºC (preferably 15.5-260 ºC, for example 200 ºC). (KAINZ ET AL ‘481, entire document, e.g., paragraph, 0005-0006, 008-0011, 0013-0016, 0019-0021, 0029-0030, 0046, 0050-0053, 0058-0060, 0065, 0071, 0085-0087, 0109, etc.) (see corresponding portions of DIEHL ET AL ‘018)

 	Regarding claims 1-6, 8-9, 11-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known amounts of commercially available carboxyl-reactive crosslinking agents (e.g., β-hydroxyalkylamide-type crosslinking agents such as those available under the PRIMID trade name; epoxy-type crosslinking agents; oxazoline-type crosslinking agents, etc.) in the coatings of KAINZ ET AL ‘481 (or DIEHL ET AL ‘018) to produce coated metal products and articles with excellent corrosion resistance and flexibility. 
 	Regarding claim 7, since the coatings of KAINZ ET AL ‘481 (or DIEHL ET AL ‘018) do not require substantial amounts of other components (aside from the polyester resin component, crosslinking agent, and minor amounts of neutralizing agent), the Examiner has reason to believe that the crosslinking agent content of 0.5-50 wt% (based on the total solid content of the aqueous dispersion) disclosed in KAINZ ET AL ‘481 (or DIEHL ET AL ‘018) at least partially read on or overlap the parts by weight of curing agent (based on 100 parts by weight of polyester resin) recited in claim 7, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the amount of crosslinking agent in the coatings of KAINZ ET AL ‘481 (or DIEHL ET AL ‘018) in order to tailor the curing characteristics (e.g., crosslink .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	ROMICK ET AL (US 2013/0159453) and MALOKY ET AL (US 2011/0195263) and BEJKO ET AL (US 2004/0143073) and ROMICK ET AL (US 2015/0337140) and MAKOTKY ET AL (US 2014/0030535) disclose aqueous coating compositions containing a polyester resin with low acid values and a carboxyl-reactive crosslinking agent.
	MOENS (US 2010/0310801) and HAN ET AL (US 2017/0320629) and O’KEEFFE ET AL (US 6,184,311) and PANANDIKER ET AL (US 6,284,845) and ROSSI ET AL (US 6,767,479) disclose polyester-based coating compositions utilizing β-hydroxyalkylamide-type crosslinking agents.
	WO 01/28306 disclose aqueous coating compositions utilizing carboxyl-functional resins and β-hydroxyalkylamide-type crosslinking agents.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787